THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ANTHONY HALCHAK, et al.,

Plaintiffs, :
V. ; 3:18-CV-1285
(JUDGE MARIANI)
DORRANCE TOWNSHIP BOARD OF ~ : (Magistrate Judge Carlson)
SUPERVISORS, et al., :
Defendants.
ORDER

—_———

AND NOW, THIS 3d 1 “DAY OF SEPTEMBER 2019, upon

consideration of the Magistrate Judge’s R&R (Doc. 15) and the motions addressed therein,
for the reasons set out in the simultaneously filed Memorandum Opinion, IT IS HEREBY
ORDERED THAT:
1. The R&R (Doc. 35) is NOT ADOPTED.
9. The Dorrance Township Board of Supervisors and Alan Snelson’s Motion to Dismiss
Amended Complaint (Doc. 2) is DENIED.
3. The Motion of Defendants, Code Inspections, Inc. and Ken Fenstermacher, to
Dismiss Plaintiffs’ Amended Complaint for Failure to State a Claim upon Which

Relief Can Be Granted, Pursuant to F.R.C.P. 12(b)(6) (Doc. 7) is DENIED.

  

 

Robert D. Marian’
United States District Judge
